     Case 2:19-cv-01659-MCE-DB Document 32 Filed 09/16/19 Page 1 of 3

 1   XAVIER BECERRA
     Attorney General of California
 2   PAUL STEIN
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL, State Bar No. 122626
     CHAD A. STEGEMAN, State Bar No. 225745
 4   PETER H. CHANG, State Bar No. 241467
     Deputy Attorney General
 5    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 6    Telephone: (415) 510-3617
      Fax: (415) 703-5843
 7    E-mail: Jay.Russell@doj.ca.gov
     Attorneys for Defendant California Secretary of
 8   State Alex Padilla

 9                           IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                    SACRAMENTO DIVISION

12

13
     ROQUE ROCKY DE LA FUENTE,                             2:19-cv-01659-MCE-DB
14
                                      Plaintiff, STIPULATION AND [PROPOSED]
15                                               ORDER TO EXTEND TIME TO
                   v.                            RESPOND TO COMPLAINT [E.D. Cal.
16                                               Rule of Court 144(a)]
     ALEX PADILLA, in his official capacity as
17   California Secretary of State,              Action Filed: July 30, 2019 in the S.D. Cal;
                                                               August 26, 2019 in the
18                                   Defendant.                E.D.Cal.

19                                                         Judge: Morrison C. England, Jr.

20
21

22

23

24

25

26
27

28
                                                       1
                                         Stip. and [Proposed] Order To Extend Time (2:19-cv-011659-MCE-DB)
     Case 2:19-cv-01659-MCE-DB Document 32 Filed 09/16/19 Page 2 of 3

 1          Under the United States District Court, Eastern District of California Local Rule 144,

 2   Plaintiff Roque Rocky De La Fuente and Defendant Alex Padilla stipulate to an extension of time

 3   to October 7, 2019 for Defendant to respond to the complaint. This extension will allow for the

 4   orderly adjudication of preliminary injunction motions filed in related cases before Defendant

 5   responds to the complaint.

 6          This is the first extension of time sought by Defendant in the Eastern District of California

 7   to respond to the complaint. The parties stipulated to one extension of time of thirty days while

 8   this matter was venued in the Southern District of California.

 9          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

10   Dated: September 13, 2019                            Respectfully submitted,
11                                                        LAW OFFICE OF PAUL A. ROSSI
12                                                        / s / Paul A. Rossi (as authorized on
                                                          September 13, 2019)
13                                                        PAUL A. ROSSI (PRO HAC VICE)
                                                          Attorneys for Plaintiff Roque De La Fuente
14

15   Dated: September 13, 2019                            Respectfully submitted,
16                                                        XAVIER BECERRA
                                                          Attorney General of California
17                                                        PAUL STEIN
                                                          Supervising Deputy Attorney General
18
                                                          / s / Jay C. Russell
19                                                        JAY C. RUSSELL
                                                          Deputy Attorney General
20                                                        Attorneys for Defendant California Secretary
                                                          of State Alex Padilla
21

22

23

24

25

26
27   ///

28   ///
                                                      2
                                          Stip. and [Proposed] Order To Extend Time (2:19-cv-011659-MCE-DB)
     Case 2:19-cv-01659-MCE-DB Document 32 Filed 09/16/19 Page 3 of 3

 1                                       [PROPOSED] ORDER

 2          Based upon the parties’ stipulation, and good cause appearing,

 3          IT IS HEREBY ORDERED THAT Defendant California Secretary of State Alex Padilla

 4   shall have up to and including October 7, 2019 to respond to Plaintiff’s complaint.

 5          IT IS SO ORDERED.

 6
     Dated: ______________________, 2019                  _________________________________
 7                                                        Hon. Morrison C. England Jr.
                                                          United States District Court Judge
 8

 9

10

11

12

13

14   SA2019102656

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
                                          Stip. and [Proposed] Order To Extend Time (2:19-cv-011659-MCE-DB)
